NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 30 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

VILMA GLADIS CHAVEZ DE                           No. 12-74005
PERDOMO,
                                                 Agency No. A088-111-708
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Vilma Gladis Chavez De Perdomo, a native and citizen of El Salvador,

petitions pro se for review of an order of the Board of Immigration Appeals

(“BIA”) denying her motion to reopen removal proceedings. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying as untimely Chavez De

Perdomo’s motion to reopen to seek adjustment of status, where she failed to

establish any exception to the filing deadline for motions to reopen. See 8 C.F.R.

§ 1003.2(c)(2) (requiring motions to reopen not qualifying for an exception to

comply with the general 90-day filing deadline); see also Toufighi, 538 F.3d at 993

(noting that a “motion to reopen to apply for adjustment of status” is “still bound

by the usual ninety-day deadline for motions to reopen”).

      We lack jurisdiction to review either the BIA’s refusal to exercise its sua

sponte authority to reopen Chavez De Perdomo’s removal proceedings, see

Toufighi, 538 F.3d at 993 n.8, or Chavez De Perdomo’s request for prosecutorial

discretion, see Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      We also lack jurisdiction to review Chavez De Perdomo’s unexhausted

request to reopen based on changed country conditions. See Tijani v. Holder,

628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims

not presented in an alien’s administrative proceedings before the BIA.”). In

addition, the news article that Chavez De Perdomo references in her opening brief

lies beyond the scope of our review. See Chavez-Perez v. Ashcroft, 386 F.3d 1284,


                                           2                                   12-74005
1290 n.7 (9th Cir. 2004) (“[W]e may not consider any information beyond what

the BIA had before it at the time of its decision.”).

      Finally, we lack jurisdiction to review the immigration judge’s conduct of

Chavez De Perdomo’s underlying removal hearing because this petition for review

is untimely as to those proceedings. See Membreno v. Gonzales, 425 F.3d 1227,

1229 (9th Cir. 2005) (en banc) (requiring any petition for review to be “filed not

later than 30 days after the date of the final order of removal” (citation omitted)).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     12-74005